Citation Nr: 0715051	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus type II.

3.  Entitlement to service connection for residuals of 
cerebrovascular accident as secondary to diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO.


FINDINGS OF FACT

1.  The veteran does not have diabetes.

2.  The veteran does not have hypertension.

3.  The veteran's cerebrovascular accident is not 
attributable to any injury or disease during active military 
service.


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus type II that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

3.  The veteran's cerebrovascular accident was not the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in May 2003, prior 
to the RO's September 2003 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send medical evidence of his diabetes and any evidence 
showing a connection between his stroke and diabetes. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection must be denied.  Consequently, 
no rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

At a September 2003 examination at the St. Louis VAMC, the 
veteran reported that his diabetes had been diagnosed about 
10 1/2 years earlier by a Dr. R. when he had his 
cerebrovascular accident.  He had spent one week in St. 
Joseph Hospital in Kirkwood, Missouri.  The Board notes that 
the veteran has not provided any releases for obtaining 
private treatment records, and consequently any records 
related to the above private treatment were not obtained for 
the claims file.  However, pursuant to the further discussion 
below in which the Board finds that, based on a history of VA 
treatment since 1999, the veteran does not currently have 
diabetes, the Board determines that those records are not 
necessary for consideration in making its decision in this 
case.

Therefore, in the present case, the Board finds that the duty 
to assist has been fulfilled.  The veteran's service medical 
records have been obtained, as have the records of his VA 
treatment.  He was afforded VA examinations relating to his 
claims for service connection during September 2003 and 
October 2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence. Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claims

The veteran contends that he has diabetes mellitus type II 
due to exposure to herbicides when he served in Vietnam, that 
he has hypertension that is secondary to his diabetes, and 
that his cerebrovascular accident was secondary to his 
diabetes.  

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
 
The record shows that the veteran consulted the St. Louis 
VAMC's Jefferson Barracks Division (Dr. M.S.) in January 2002 
for the primary purpose of obtaining a prescription for 
Viagra.  This was his first routine follow-up visit in a 
year.  Noted among the veteran's ongoing problems were 
diabetes mellitus (diet controlled), cerebrovascular accident 
(experiences aphasia) that was noted to have occurred seven 
years earlier, and non-compliance with therapy (the veteran 
refused to obtain fasting laboratory tests).  The veteran 
reported that he did not do any blood glucose monitoring at 
home.  He denied experiencing any chest pain or shortness of 
breath.  He reported that he was followed by a private 
doctor, but did not recall his name.  He denied any history 
of cardiac disease, and said that did not take any 
medications on a regular basis.  His blood pressure was a 
normal 122/74.

At a September 2003 examination at the St. Louis VAMC (Dr. 
D.M.), the veteran reported that his diabetes was diagnosed 
about 10 1/2 years earlier when he had his cerebrovascular 
accident by a Dr. R.  He had spent one week in St. Joseph 
Hospital in Kirkwood, Missouri.  He was not started on any 
oral agents or insulin, and he has never been treated with 
any medication for diabetes.  The veteran reported that he 
used a diet that did not restrict calories, walking two to 
three blocks, and work around home to control his diabetes.  
Dr. D.M. noted that the veteran began treatment at the St. 
Louis VAMC in December 1999 when it was noted that he was 55 
years old with a lack of medical care in past years.  His 
blood sugar check at that time was a normal 93.  There was a 
high of 113 in February 2002, 94 in June 2002, 80 in January 
2003, and 101 in June 2003, all of which were in the normal 
range.  At the examination his non-fasting blood glucose 
level was 95, which was noted to be normal even with fasting.  
There were also no significant elevations of Hemoglobin A1c 
in the claims file.  At the examination the veteran's 
Hemoglobin A1c was a normal level of 5.8.  The veteran denied 
any complications from diabetes involving the eyes, heart, 
renal or neurologic system.  He did report that he had 
experienced impotence for about the last year, for which he 
took Viagra.  The veteran denied any history of hypertension.  
Dr. D.M. noted that a review of the veteran's blood pressures 
in the claims file were persistently normal.  Three blood 
pressure checks during the examination were normal.  Dr. D.M. 
also noted that the cerebrovascular accident that the veteran 
experienced about 10 1/2 years ago had primarily affected his 
speech, and that with speech therapy his speech had returned 
to nearly normal.

Dr. D.M. diagnosed the veteran, in pertinent part, with a 
normal examination with no evidence of ongoing diabetes 
mellitus type II, normal blood pressure with no evidence of 
hypertension past or present, and minimal speech residuals of 
the cerebrovascular accident.  He noted that, while the VA 
treatment reports in the claims file adopted the diagnosis of 
diabetes mellitus type II (apparently on the veteran's own 
report), the file contained no outside records to confirm 
that diagnosis, which he felt was suspect unless confirmatory 
laboratory evidence from prior treating sources could be 
obtained.   He noted that the VA treatment records in the 
claims file all showed that the veteran was not diagnostic 
for diabetes.  As concerned the cerebrovascular accident, Dr. 
D.M. opined that it was less likely than not that it was a 
result of diabetes, inasmuch as the veteran had no other 
complications of diabetes and, if indeed, he had diabetes in 
the past, it did not require specific therapy.

The veteran was provided another diabetes mellitus 
examination during October 2004 by Dr. D.M. at the St. Louis 
VAMC.   Dr. D.M.'s report of the veteran's treatment history 
and his observations was essentially the same as was noted in 
the September 2003 examination discussed above.  He noted 
that the October 2004 laboratory tests showed normal blood 
glucose and Hemoglobin A1c levels.  He explained to the 
veteran that all the laboratory data available to him failed 
to document a diagnosis of diabetes mellitus, and that VA 
treatment reports that noted diabetes as a problem were 
merely adopted from the veteran's own reporting of his 
history.  He again noted that the veteran reported that he 
follows a regular diet with no calorie or carbohydrate 
restrictions, and he never has been on any oral or parenteral 
treatment for diabetes.  Dr. D.M. noted that the veteran had 
recently been examined in the VA eye clinic, and was found to 
have no evidence of diabetic involvement with his eyes.  
There had been no evidence of any renal or neurologic 
complications from diabetes, and the veteran had no history 
of heart disease.  Dr. D.M. observed that the veteran had 
only very mild slurring of his speech due to the 
cerebrovascular accident in the remote past, but he was 
easily understandable.  Dr. D.M. concluded with the opinion 
that the veteran is not a diabetic.

Attached to a December 2004 statement from the veteran in 
support of his claims was a statement from Dr. M.S. of the 
St. Louis VAMC's Jefferson Barracks Division dated in 
December 2004.  In pertinent part, Dr. M.S. stated that 
pursuant to the veteran's history he had been diagnosed with 
diabetes mellitus type II prior to coming to VA.  His 
laboratory tests had always been normal and his sugars well 
controlled.  He did not use any medications for his diabetes.

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection.  There is not even a close balance 
between positive and negative evidence such as would warrant 
consideration of a reasonable doubt.  This is so because the 
history of laboratory evidence on which Dr. D.M.'s diagnoses 
were based does not establish that the veteran currently 
suffers from diabetes of any type, nor does he currently 
suffer from hypertension.  This is true even if there were 
available evidence to support the veteran's report that he 
was diagnosed with diabetes in the now remote past when he 
suffered a cerebrovascular accident, as a current diagnosis 
of diabetes (or hypertension) is a necessary element for 
establishing service connection.  Additionally, the veteran 
reported that, even at the time of his cerebrovascular 
accident, he was prescribed no medical treatment for 
diabetes, which he says he has only treated to the present 
time with a regular diet and exercise.  Dr. D.M. also noted 
that the history of listing diabetes as an ongoing problem in 
VA treatment reports was based on the veteran's own reporting 
of his history.   The Board also notes that the October 2004 
statement by Dr. M.S. did not add anything new to change the 
conclusion that any diagnosis of diabetes mellitus type II 
prior to seeking treatment at VA was based on the veteran's 
own reporting of his history.  

With no current diagnosis of diabetes mellitus type II, there 
is also no reason for the Board to give consideration to the 
possibility of presumptive service connection for diabetes 
mellitus type II due to the veteran's claim of exposure to 
herbicides in Vietnam as provided for in 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2006).  

Because the veteran does not have a current diagnosis of 
diabetes, his claim for service connection for residuals of a 
cerebrovascular accident as secondary to diabetes mellitus 
type II must also fail.  In September 2003 Dr. D.M. opined 
that it was less likely than not that the veteran's 
cerebrovascular accident was a result of diabetes, inasmuch 
as the veteran had no other complications of diabetes and, if 
indeed, he had diabetes in the past, it did not require 
specific therapy. 


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.

Service connection for residuals of a cerebrovascular 
accident is denied. 




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


